Exhibit 10.8




ATHENE HOLDING LTD.
2019 SHARE INCENTIVE PLAN
Nonqualified Stock Option Award Notice
[Participant Name]
You have been awarded an option to purchase Class A common shares of Athene
Holding Ltd., a Bermuda exempted company limited by shares (the “Company”),
pursuant to the terms and conditions of the Athene Holding Ltd. 2019 Share
Incentive Plan (the “Plan”) and the Nonqualified Stock Option Agreement
(together with this Award Notice, the “Agreement”). Copies of the Plan and the
Nonqualified Stock Option Agreement are attached hereto. Capitalized terms not
defined herein shall have the meanings specified in the Plan or the Agreement.
Option:
You have been awarded an Option to purchase from the Company [Number of Awards
Granted] Class A common shares, par value $0.001 per share (the “Common
Shares”), subject to adjustment as provided in Section 4.2 of the Agreement.

Option Date:
[Grant Date]

Vesting Inception Date:
January 1 of the year of grant

Exercise Price:
$[Grant Date FMV] per share, subject to adjustment as provided in Section 4.2 of
the Agreement.

Vesting Schedule:
Except as otherwise provided in the Plan, the Agreement or any other agreement
between you and the Company or any of its Subsidiaries, the Option shall vest
and become exercisable on (i) the one-year anniversary of the Vesting Inception
Date with respect to one-third of the number of shares subject thereto on the
Option Date, (ii) on the two-year anniversary of the Vesting Inception Date with
respect to an additional one-third of the number of shares subject thereto on
the Option Date and (iii) on the three-year anniversary of the Vesting Inception
Date with respect to the remaining one-third of the number of shares subject
thereto on the Option Date, in each case, provided you have not experienced a
Termination of Relationship prior to such date.

Expiration Date:
Except to the extent earlier terminated pursuant to Section 2.2 of the Agreement
or earlier exercised pursuant to Section 2.3 of the Agreement, the Option shall
terminate at 5:00 p.m., U.S. Central time, on the ten-year anniversary of the
Option Date.














--------------------------------------------------------------------------------

Exhibit 10.8




ATHENE HOLDING LTD.


Name: James R. Belardi
Title: CEO, Athene Holding Ltd.


Acknowledgment, Acceptance and Agreement:
By signing below and returning this Award Notice to Athene Holding Ltd. at the
address stated herein, I hereby acknowledge receipt of the Agreement and the
Plan, accept the Option granted to me and agree to be bound by the terms and
conditions of the Agreement and the Plan.


[Electronic Signature]
______________________________
[Participant Name]


______________________________
[Acceptance Date]


Athene Holding Ltd.
c/o Athene Employee Services, LLC
Attn: Kristi Burma, EVP of Human Resources
7700 Mills Civic Parkway
West Des Moines, IA 50266-3862
        













--------------------------------------------------------------------------------

Exhibit 10.8




Athene Holding Ltd.
2019 Share Incentive Plan
Nonqualified Stock Option Agreement
Athene Holding Ltd., a Bermuda exempted company limited by shares (the
“Company”), hereby grants to the individual (“Optionee”) named in the award
notice attached hereto (the “Award Notice”) as of the “Option Date” (as defined
in the Award Notice), pursuant to the provisions of the Athene Holding Ltd. 2019
Share Incentive Plan (the “Plan”), a nonqualified stock option (the “Option”) to
purchase from the Company the number of the Company’s Class A common shares, par
value $0.001 per share (“Common Shares”), set forth in the Award Notice at the
price per share set forth in the Award Notice (the “Exercise Price”), upon and
subject to the terms and conditions set forth below, in the Award Notice and in
the Plan. Capitalized terms not defined herein shall have the meanings specified
in the Plan.
1.    Option Subject to Acceptance of Agreement. The Option shall be null and
void unless Optionee shall accept this Agreement by executing the Award Notice
in the space provided therefor and returning an original execution copy of the
Award Notice to the Company (or electronically accepting this Agreement pursuant
to procedures established by the Committee).
2.    Time and Manner of Exercise of Option.
2.1.    Maximum Term of Option. In no event may the Option be exercised, in
whole or in part, after the expiration date set forth in the Award Notice (the
“Expiration Date”).
2.2.    Vesting and Exercise of Option. The Option shall become vested and
exercisable in accordance with the Vesting Schedule set forth in the Award
Notice. The Option shall be exercisable following a Termination of Relationship
according to the following terms and conditions:
(a)Termination of Relationship due to Death or Disability. If Optionee
experiences a Termination of Relationship by reason of Optionee’s death or
Disability (as defined below), the Option shall become immediately and fully
vested as of the date of such Termination of Relationship and may thereafter be
exercised by Optionee or Optionee’s executor, administrator, legal
representative, guardian or similar person until and including the earlier to
occur of (i) the date which is one (1) year after the date of such Termination
of Relationship and (ii) the Expiration Date.
(b)Termination by Company for Cause. Notwithstanding anything to the contrary in
the Award Notice or this Agreement, if Optionee experiences a Termination of
Relationship by reason of the Company’s termination of Optionee’s employment for
Cause (as defined below), then the Option, whether or not vested, shall
terminate immediately upon such Termination of Relationship and shall no longer
be exercisable as of the date of such Termination of Relationship.
(c)Termination of Relationship by the Company Other than for Cause, Death or
Disability or by Optionee. If Optionee experiences a Termination of Relationship
for any reason other than those described in Sections 2.2(a), (b) and (d), the
Option, to the extent vested on the effective date of such Termination of
Relationship, may thereafter be exercised by Optionee until and including the
earlier to occur of (i) the date which is ninety (90) days after the date of
such Termination of Relationship and (ii) the Expiration Date. The Option, to
the extent unvested on the effective date of such Termination of Relationship,
shall terminate and no longer be exercisable as of the effective date of such
Termination of Relationship.
(d)Termination of Relationship Following a Change in Control. Notwithstanding
anything to the contrary in Section 2.2(c), if Optionee experiences a
Termination of Relationship due to (i) an involuntary termination by the Company
without Cause or (ii) resignation by Optionee for Good Reason (as defined
below), in each case, within eighteen (18) months following a Change in Control,
the Option shall become immediately and fully vested as of the date of such
Termination of Relationship and may thereafter be exercised by Optionee until
and including the earlier to occur of (i) the date which is ninety (90) days
after the date of such Termination of Relationship and (ii) the Expiration Date.
2.3.    Method of Exercise.
(a)    Exercise Procedures. Subject to the limitations set forth in this
Agreement, the Option, to the extent vested, may be exercised by Optionee (a) by
delivering to the Company an exercise notice in the form prescribed by the
Company specifying the number of whole Common Shares to be purchased and by
accompanying such notice with payment therefor in full (or by arranging for such
payment to the Company’s satisfaction) in cash or by one of the following
methods of payment, subject to Section 2.3(b): (i) delivery to the Company
(either actual delivery or by attestation procedures established by the Company)
of Common Shares having an aggregate Fair Market Value, determined as of the
date of exercise, equal to the aggregate purchase price payable pursuant to the
Option by reason of such exercise; (ii) authorizing the Company to withhold
whole Common Shares which would otherwise be delivered having an aggregate Fair
Market Value, determined as of the date of exercise, equal to the aggregate
purchase price payable pursuant to the Option by reason of such exercise; (iii)
except as may be prohibited by applicable law, in cash by a broker-dealer
acceptable to the Company to whom Optionee has submitted an irrevocable notice
of exercise; or (iv) a combination of cash, (i), (ii) and (iii), and (b) by
executing such documents as the Committee may request.





--------------------------------------------------------------------------------

Exhibit 10.8




Any fraction of a Common Share which would be required to pay such purchase
price shall be disregarded and the remaining amount due shall be paid in cash by
Optionee. No Common Shares shall be issued or delivered until the full purchase
price therefor and any withholding taxes thereon, as described in Section 4.1,
have been paid.
(b)    Automatic Exercise. Notwithstanding the foregoing, if the Fair Market
Value of a Common Share on the Expiration Date or, if applicable, the earlier
termination date of the Option in accordance with Sections 2.2(a), 2.2(c) or
2.2(d) (each, a “Covered Termination Event”) exceeds the Exercise Price per
share of the Option, then to the extent the Option has not theretofore been
exercised, expired or otherwise terminated, the Company shall cause the Option
to be automatically exercised immediately prior to its termination on the
Expiration Date or, if applicable, following the earlier Covered Termination
Event, and to provide for the full Exercise Price and related withholding taxes
thereon (as described in Section 4.1) to be satisfied through a cash payment,
except as prohibited by applicable law, through the sale of Common Shares that
would otherwise be delivered to the Optionee having an aggregate Fair Market
Value, determined as of the date of exercise, equal to the amount necessary to
satisfy the Exercise Price and the withholding taxes thereon; provided, however,
if the forgoing method for the payment of the Exercise Price and the withholding
taxes thereon is prohibited by applicable law, then the payment of the Exercise
price and related withholding taxes shall be satisfied by withholding Common
Shares that would otherwise be delivered to the Optionee having an aggregate
Fair Market Value, determined as of the date of exercise, equal to the amount
necessary to satisfy the Exercise Price and the withholding taxes thereon. This
Section is intended to constitute a written plan pursuant to Rule 10b5-1(c)
under the Securities Exchange Act of 1934.
2.4.    Termination of Option. In no event may the Option be exercised after it
terminates as set forth in this Section 2.4. The Option shall terminate, to the
extent not earlier terminated pursuant to Section 2.2 or exercised pursuant to
Section 2.3, on the Expiration Date. Upon the termination of the Option, the
Option and all rights hereunder shall immediately become null and void.
2.5.    Definitions.
(a)“Cause” means: (i) if Optionee is at the time of termination a party to a
written employment agreement with the Company, any of its Subsidiaries or the
Asset Management Company which defines such term, the meaning given in such
employment agreement; and (ii) in all other cases, a Termination of Relationship
by the Company, any of its Subsidiaries or the Asset Management Company based on
Optionee’s (A) commission of a felony or a crime of moral turpitude (under the
laws of the United States or any relevant state, or a similar crime or offense
under the applicable laws of any relevant foreign jurisdiction); (B) commission
of a willful and material act of dishonesty involving the Company, any of its
Subsidiaries, the Asset Management Company or any of their respective
Affiliates; (C) material non-curable breach of the Optionee’s obligations
hereunder or any other agreement entered into between the Optionee and the
Company, any of its Subsidiaries, the Asset Management Company or any of their
respective Affiliates; (D) breach of the Company’s policies or procedures (or
the policies or procedures of any of its Subsidiaries, the Asset Management
Company or any of the Company’s or their respective Affiliates which are
applicable to the Optionee) that causes material harm to the Company, any of its
Subsidiaries, the Asset Management Company, any of their respective Affiliates
or any of their business reputations; (E) willful misconduct or gross negligence
which causes material harm to the Company, any of its Subsidiaries, the Asset
Management Company, any of their respective Affiliates or any of their business
reputations; (F) violation of a fiduciary duty of loyalty to the Company, any of
its Subsidiaries, the Asset Management Company or any of their respective
Affiliates that causes material harm to the Company, any of its Subsidiaries,
the Asset Management Company, any of their respective Affiliates or any of their
business reputations; (G) knowing attempt to obstruct or knowing failure to
cooperate with any investigation authorized by the Company, any of its
Subsidiaries, the Asset Management Company, any of their respective Affiliates
or any governmental or self-regulatory entity; (H) disqualification or bar by
any governmental or self-regulatory authority or the Optionee’s loss of any
governmental or self-regulatory license that is reasonably necessary for the
Optionee to perform his/her duties to the Company, any of its Subsidiaries, the
Asset Management Company or any of their respective Affiliates; (I) any
directive has been made by any governmental or self-regulatory authority to
terminate the Optionee; or (J) failure to cure a material breach of his or her
obligations under the Plan, this Agreement or any other agreement entered into
between the Optionee and the Company, any of its Subsidiaries, the Asset
Management Company or any of their respective Affiliates within 30 days after
written notice of such breach. For the avoidance of doubt, the termination of
Optionee’s service with the Company, any of its Subsidiaries, the Asset
Management Company or any of their respective Affiliates for Cause shall
constitute Cause under this Agreement.
(b)“Disability” means: (i) if Optionee is at the time of termination a party to
a written employment agreement with the Company, any of its Subsidiaries or the
Asset Management Company which defines such term, the meaning given in such
employment agreement; and (ii) in all other cases, a physical or mental
impairment which, as reasonably determined by the Committee, renders the
Optionee unable to perform the essential functions of his or her employment with
his or her employer, even with reasonable accommodation that does not impose an
undue hardship on his or her employer, for more than 90 days in any 180-day
period, unless a longer period is required by federal or state law, in which
case that longer period would apply. 
(c)“Good Reason” means: (i) if Optionee is at the time of termination a party to
a written employment agreement with the Company, any of its Subsidiaries or the
Asset Management Company which defines such term, the meaning given in such
employment agreement; and (ii) in all other cases, a Termination of Relationship
by the Optionee following: (A) a reduction of greater than 10% in the Optionee’s
annual base salary or bonus potential under any bonus plan maintained by the
Asset Management Company (if the Optionee is employed by the Asset Management
Company), the Company or any of its Subsidiaries that employs the Optionee (but
not including any diminution related to a broader compensation reduction that is
not limited to any particular employee or executive); or





--------------------------------------------------------------------------------

Exhibit 10.8




(B) any material adverse change in the Optionee’s title, authority, duties, or
responsibilities or the assignment to the Optionee of any duties or
responsibilities inconsistent in any material respect with those customarily
associated with the position of the Optionee; provided, however, that none of
the events described in the foregoing clauses (A) and (B) shall constitute Good
Reason unless the Optionee shall have notified the Company in writing describing
the events which constitute Good Reason within 45 days after the occurrence of
such events and then only if the relevant employer shall have failed to cure
such events within 60 days after the Company’s receipt of such written notice.
3.    Transfer Restrictions and Investment Representations.
3.1.    Nontransferability of Option. The Option may not be transferred by
Optionee other than by will or the laws of descent and distribution, pursuant to
the designation of one or more beneficiaries on the form prescribed by the
Committee or, to the extent permitted by the Committee, to a trust or entity
established by Optionee for estate planning purposes. During Optionee’s
lifetime, the Option is exercisable only by Optionee, unless Optionee becomes
subject to a Disability in which case, the Option may be exercised by Optionee’s
designated beneficiary or if no beneficiary has been designated in writing, by
Optionee’s executors or administrators. Except as permitted by this Section 3.1,
the Option may not be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process. Upon any attempt to
so sell, transfer, assign, pledge, hypothecate, encumber or otherwise dispose of
the Option, the Option and all rights hereunder shall immediately become null
and void.
3.2.    Investment Representation. Optionee hereby represents and covenants that
(a) any Common Shares purchased upon exercise of the Option will be purchased
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), unless
such purchase has been registered under the Securities Act and any applicable
state securities laws; (b) any subsequent sale of any such shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, Optionee shall submit a written statement, in a form
satisfactory to the Company, to the effect that such representation (i) is true
and correct as of the date of any purchase of any shares hereunder or (ii) is
true and correct as of the date of any sale of any such shares, as applicable.
As a further condition precedent to any exercise of the Option, Optionee shall
comply with all regulations and requirements of any regulatory authority having
control of or supervision over the issuance or delivery of the shares and, in
connection therewith, shall execute any documents which the Company shall in its
sole discretion deem necessary or advisable.
4.    Additional Terms and Conditions.
4.1.    Withholding Taxes.
(a)    As a condition precedent to the issuance of Common Shares following the
exercise of all or any portion of the Option, Optionee shall, upon request by
the Company, pay to the Company in addition to the purchase price of the shares,
such amount as the Company may be required, under all applicable federal, state,
local or other laws or regulations, to withhold and pay over as income or other
withholding taxes (the “Required Tax Payments”) with respect to such exercise of
the Option. If Optionee shall fail to advance the Required Tax Payments after
request by the Company, the Company may, in its discretion, deduct any Required
Tax Payments from any amount then or thereafter payable by the Company to
Optionee.
(b)    Subject to Section 2.3(b), Optionee may elect to satisfy his or her
obligation to advance the Required Tax Payments by a cash payment to the Company
or by any of the following means: (i) authorizing the Company to withhold whole
shares of Common Shares which would otherwise be delivered to Optionee upon
exercise of the Option having an aggregate Fair Market Value, determined as of
the date on which such withholding obligation arises (the “Tax Date”), equal to
the Required Tax Payments, (ii) delivery to the Company (either actual delivery
or by attestation procedures established by the Company) of previously owned
whole Common Shares having an aggregate Fair Market Value, on the Tax Date,
equal to the Required Tax Payments, (iii) except as may be prohibited by
applicable law, a cash payment by a broker-dealer acceptable to the Company to
whom Optionee has submitted an irrevocable notice of exercise, or (iv) any
combination of foregoing. Common Shares to be delivered or withheld may not have
a Fair Market Value in excess of the Required Tax Payments calculated using the
highest statutory rates in the relevant jurisdictions, provided that the
withholding rate does not have an adverse accounting impact on the Company. Any
fraction of a Common Share which would be required to satisfy any such
obligation shall be rounded up to the nearest whole number. No Common Share or
certificate representing a Common Share shall be issued or delivered until the
Required Tax Payments have been satisfied in full.
4.2.    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation) that causes the per share value of a
Common Share to change, such as a stock dividend, stock split, spinoff, rights
offering or recapitalization through an extraordinary dividend, the number and
class of securities subject to the Option and the Exercise Price shall be
appropriately adjusted by the Committee, such adjustment to be made in
accordance with Section 409A of the Code. In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization, or
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee to prevent dilution or enlargement of rights of
Optionee. The decision of the Committee regarding any such adjustment shall be
final, binding and conclusive.





--------------------------------------------------------------------------------

Exhibit 10.8




4.3.    Compliance with Applicable Law. The Option is subject to the condition
that if the listing, registration or qualification of the shares subject to the
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action incidental thereto
is necessary or desirable as a condition of, or in connection with, the purchase
or issuance of shares hereunder, the Option may not be exercised, in whole or in
part, and such shares may not be issued, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company.
4.4.    Issuance or Delivery of Shares. Upon the exercise of the Option, in
whole or in part, the Company shall promptly issue or deliver, subject to the
conditions of this Agreement, the number of Common Shares purchased against full
payment therefor. Such issuance shall be evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company.
The Company shall pay all original issue or transfer taxes and all fees and
expenses incident to such issuance, except as otherwise provided in Section 4.1.
4.5.    Option Confers No Rights as Shareholder. Optionee shall not be entitled
to any privileges of ownership with respect to the shares subject to the Option
unless and until such shares are purchased and issued upon the exercise of the
Option, in whole or in part, and Optionee becomes a shareholder with respect to
such issued shares. Optionee shall not be considered a shareholder of the
Company with respect to any such shares not so purchased and issued.
4.6.    Option Confers No Rights to Continued Employment. In no event shall the
granting of the Option or its acceptance by Optionee, or any provision of this
Agreement or the Plan, give or be deemed to give Optionee any right to continued
employment by the Company, the Asset Management Company or any of their
Subsidiaries or affiliates or affect in any manner the right of the Company, the
Asset Management Company or any of their Subsidiaries or affiliates to terminate
the employment of any person at any time.
4.7.    Decisions of Board or Committee. The Committee (or Board, as applicable)
shall have the right to resolve all questions which may arise in connection with
the Option or its exercise. Any interpretation, determination or other action
made or taken by the Committee (or Board, as applicable) regarding the Plan, the
Award Notice or this Agreement shall be final, binding and conclusive.
4.8.    Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of Optionee, acquire any rights hereunder in
accordance with this Agreement or the Plan.
4.9.    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to Athene Holding Ltd., c/o
Athene Employee Services, LLC, Attn: Kristi Burma, EVP of Human Resources, 7700
Mills Civic Parkway, West Des Moines, IA 50266-3862, and if to Optionee, to the
last known mailing address of Optionee contained in the records of the Company.
All notices, requests or other communications provided for in this Agreement
shall be made in writing either (a) by personal delivery, (b) by facsimile or
electronic mail with confirmation of receipt, (c) by mailing in the
United States mails or (d) by express courier service. The notice, request or
other communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile or electronic mail transmission or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company.
4.10.    Governing Law. This Agreement, the Option and all determinations made
and actions taken pursuant hereto and thereto, to the extent not governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
4.11.    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan and shall be interpreted in accordance therewith. In the
event that the provisions of this Agreement and the Plan conflict, the Plan
shall control. The Optionee hereby acknowledges receipt of a copy of the Plan.
4.12.    Entire Agreement. This Agreement, including the Award Notice, and the
Plan constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof.
4.13.    Partial Invalidity. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provisions were omitted.
4.14.    Amendment and Waiver. The provisions of this Agreement may not be
amended without the written consent of Optionee where such amendment would
materially impair Optionee’s rights under this Agreement. No course of conduct
or failure or delay in enforcing the provisions of this Agreement shall affect
the validity, binding effect or enforceability of this Agreement.
4.15.    Counterparts. The Award Notice may be executed in two counterparts,
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument.





--------------------------------------------------------------------------------

Exhibit 10.8




4.16.    Option Subject to Clawback and Reduction for 280G. The Option and any
Common Shares, other securities or other property delivered pursuant to the
Option or otherwise (including any payment, benefit or distribution of any type
to or for the benefit of the Optionee which is paid, payable, provided or to be
provided, distributed or distributable pursuant to any other agreement,
arrangement, plan or program) are subject to (a) forfeiture, recovery by the
Company or other action pursuant to any clawback or recoupment policy in effect
as of the Option Date or which the Company may adopt from time to time as
required by applicable law, including without limitation any such policy which
the Company may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder and
(b) reduction pursuant to the Company’s Policy on Limitations of Benefits
Contingent Upon a Change in Control, in effect as of the Option Date, to avoid
the potential adverse tax consequences that may be imposed on the Company or the
Optionee pursuant to Section 280G and/or Section 4999 of the Code.
5.    Protective Covenants.
5.1.    Confidential Information.
(a)    Optionee shall not disclose or use at any time any Confidential
Information (as defined below) of which Optionee is or becomes aware, whether or
not such information is developed by Optionee, except to the extent that such
disclosure or use is directly related to and required by Optionee’s performance
in good faith of duties for the Company, its Subsidiaries, the Asset Management
Company or their respective Affiliates. Optionee shall take all appropriate
steps to safeguard Confidential Information in Optionee’s possession and to
protect it against disclosure, misuse, espionage, loss and theft. Optionee shall
deliver to the Company upon Optionee’s Termination of Relationship, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information or the business of the Company, its
Subsidiaries, the Asset Management Company or any of their respective Affiliates
which Optionee may then possess or have under his or her control.
Notwithstanding the foregoing, Optionee may truthfully respond to a lawful and
valid subpoena or other legal process, but shall give the Company the earliest
possible notice thereof, shall, as much in advance of the return date as
possible, make available to the Company and its counsel the documents and other
information sought, and shall assist the Company and such counsel in resisting
or otherwise responding to such process. As used in this Agreement, the term
“Confidential Information” means information that is not generally known to the
public and that is used, developed or obtained by the Company, its Subsidiaries,
the Asset Management Company or their respective Affiliates in connection with
their businesses, including, but not limited to, information, observations and
data obtained by Optionee while providing services to the Company, its
Subsidiaries, the Asset Management Company, their respective Affiliates or any
predecessors thereof (including those obtained prior to the date hereof)
concerning (i) the business or affairs of the Company, its Subsidiaries, the
Asset Management Company or their respective Affiliates (or such predecessors),
(ii) products or services, (iii) fees, costs and pricing structures, (iv)
designs, (v) analyses, (vi) drawings, photographs and reports, (vii) computer
software, including operating systems, applications and program listings, (viii)
flow charts, manuals and documentation, (ix) data bases, (x) accounting and
business methods, (xi) inventions, devices, new developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice, (xii) customers and clients and customer or client lists, (xiii) other
copyrightable works, (xiv) all production methods, processes, technology and
trade secrets, and (xv) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published (other than a disclosure by Optionee in breach of this Agreement) in a
form generally available to the public prior to the date Optionee proposes to
disclose or use such information. Confidential Information will not be deemed to
have been published merely because individual portions of the information have
been separately published, but only if all material features comprising such
information have been published in combination.
(b)    Optionee understands that nothing contained in this Agreement limits
Optionee’s ability to report possible violations of law or regulation to, or
file a charge or complaint with, the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Department of Justice, the
Congress, any Inspector General, or any other federal, state or local
governmental agency or commission (“Government Agencies”). Optionee further
understands that this Agreement does not limit Optionee’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. Nothing in this
Agreement shall limit Optionee’s ability under applicable United States federal
law to (i) disclose in confidence trade secrets to federal, state, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law or (ii) disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.
5.2.    Restriction on Competition.
(a)    Optionee acknowledges that, in the course of his or her service with the
Company, its Subsidiaries, the Asset Management Company and/or their
predecessors (the “Protected Companies”), he or she has become familiar, or will
become familiar, with the Protected Companies’ trade secrets and with other
confidential and proprietary information concerning the Protected Companies and
that his or her services have been and will be of special, unique and
extraordinary value to the Protected Companies. Optionee agrees that if Optionee
were to become employed by, or substantially involved in, the business of a
competitor of the Protected Companies during the Restricted Period, it would be
very difficult for Optionee not to rely on or use the Protected Companies’ trade
secrets and confidential information. Thus, to avoid the inevitable disclosure
of the Protected Companies’ trade secrets and confidential information, and to
protect such trade secrets and confidential information and the Protected
Companies’ relationships and goodwill with customers, during the Restricted
Period, Optionee will not directly or indirectly through any other Person engage
in, enter the employ of, render any services to, have any ownership interest in,
nor participate in the financing, operation, management or control of, any
Competing Business. For purposes of this Agreement, the phrase “directly or
indirectly through any other Person engage in” shall include, without
limitation, any direct or





--------------------------------------------------------------------------------

Exhibit 10.8




indirect ownership or profit participation interest in such enterprise, whether
as an owner, stockholder, member, partner, joint venturer or otherwise, and
shall include any direct or indirect participation in such enterprise as an
employee, consultant, director, officer or licensor of technology. For purposes
of this Agreement, “Restricted Area” means anywhere in the United States,
Bermuda and elsewhere in the world where the Protected Companies engage in
business, including, without limitation, jurisdictions where any of the
Protected Companies reasonably anticipate engaging in business on the date of
Optionee’s Termination of Relationship (provided that as of the date of
Optionee’s Termination of Relationship, to the knowledge of Optionee, such area
has been discussed as a market that the Protected Companies reasonably
contemplate engaging in within the twelve (12) month period following the date
of Optionee’s Termination of Relationship). For purposes of this Agreement,
“Competing Business” means a Person that at any time during Optionee’s period of
service has competed, or any time during the twelve (12) month period following
the date of Optionee’s Termination of Relationship begins competing with the
Protected Companies anywhere in the Restricted Area and in the business of (i)
annuity reinsurance, focusing on contracts reinsuring a quota share of future
premiums of various fixed annuity product lines, (ii) reinsuring closed blocks
of existing business, (iii) managing investments held by ceding companies
pursuant to funds withheld coinsurance contracts with its affiliates, (iv)
managing investments in the life insurance industry, or (v) any significant
business conducted by the Protected Companies as of the date of Optionee’s
Termination of Relationship and any significant business the Protected Companies
conduct in the twelve (12) month period after Optionee’s Termination of
Relationship (provided that as of the date of Optionee’s Termination of
Relationship, to the knowledge of Optionee, such business has been discussed as
a business that the Protected Companies reasonably contemplate engaging in
within such twelve (12) month period). For purposes of this Agreement,
“Restricted Period” means Optionee’s period of service until his or her
Termination of Relationship, and thereafter through and including: (A) twelve
(12) months following Optionee’s Termination of Relationship with respect to any
Optionee with a title of CEO, President or EVP at the time of the Termination of
Relationship; (B) nine (9) months following Optionee’s Termination of
Relationship with respect to any Optionee with a title of SVP at the time of the
Termination of Relationship and (C) six (6) months following Optionee’s
Termination of Relationship with respect to any Optionee with a title of VP at
the time of the Termination of Relationship.
(b)    Nothing herein shall prohibit Optionee from (i) being a passive owner of
not more than 1% of the outstanding stock of any class of a corporation which is
publicly traded, so long as Optionee has no active participation in the business
of such corporation, or (ii) providing services to a subsidiary, division or
affiliate of a Competing Business if such subsidiary, division or affiliate is
not itself engaged in a Competing Business and Optionee does not provide
services to, or have any responsibilities regarding, the Competing Business.
5.3.    Non-Solicitation of Employees and Consultants. During Optionee’s period
of service and for a period of twelve (12) months after the date of Optionee’s
Termination of Relationship, Optionee shall not directly or indirectly through
any other Person (a) induce or attempt to induce any employee or independent
contractor of the Protected Companies to leave the employ or service, as
applicable, of the Protected Companies, or in any way interfere with the
relationship between the Protected Companies, on the one hand, and any employee
or independent contractor thereof, on the other hand, or (b) hire any person who
was an employee of the Protected Companies, in each case, until six (6) months
after such individual’s employment relationship with the Protected Companies has
been terminated.
5.4.    Non-Solicitation of Customers. During Optionee’s period of service and
for a period of twelve (12) months after the date of Optionee’s Termination of
Relationship, Optionee shall not directly or indirectly through any other Person
influence or attempt to influence customers, vendors, suppliers, licensors,
lessors, joint venturers, ceding companies, associates, consultants, agents, or
partners of the Protected Companies to divert their business away from the
Protected Companies, and Optionee will not otherwise interfere with, disrupt or
attempt to disrupt the business relationships, contractual or otherwise, between
the Protected Companies, on the one hand, and any of their customers, suppliers,
vendors, lessors, licensors, joint venturers, associates, officers, employees,
consultants, managers, partners, members or investors, on the other hand.
5.5.    Understanding of Covenants. Optionee represents and agrees that he or
she (a) is familiar with and carefully considered the foregoing covenants set
forth in this Section 5 (together, the “Restrictive Covenants”), (b) is fully
aware of his or her obligations hereunder, (c) agrees to the reasonableness of
the length of time, scope and geographic coverage, as applicable, of the
Restrictive Covenants, (d) agrees that the Restrictive Covenants are necessary
to protect the Protected Companies’ confidential and proprietary information,
good will, stable workforce and customer relations, and (e) agrees that the
Restrictive Covenants will continue in effect for the applicable periods set
forth above in this Section 5 regardless of whether Optionee is then entitled to
receive severance pay or benefits from any of the Protected Companies. Optionee
understands that the Restrictive Covenants may limit his or her ability to earn
a livelihood in a business similar to the business of the Protected Companies,
but he or she nevertheless believes that he or she has received and will receive
sufficient consideration and other benefits as an employee of or other service
provider to the Company and as otherwise provided hereunder to clearly justify
such restrictions which, in any event (given his or her education, skills and
ability), Optionee does not believe would prevent him or her from otherwise
earning a living. Optionee agrees that the Restrictive Covenants do not confer a
benefit upon the Protected Companies disproportionate to the detriment of
Optionee.
5.6.    Enforcement. Optionee agrees that Optionee’s services are unique and
that he or she has access to Confidential Information. Accordingly, Optionee
agrees that a breach by Optionee of any of the Restrictive Covenants would cause
immediate and irreparable harm to the Company that would be difficult or
impossible to measure, and that damages to the Company for any such injury would
therefore be an inadequate remedy for any such breach. Therefore, Optionee
agrees that in the event of any breach or threatened breach of any provision of
this Section 5, the Company shall be entitled, in addition to and without
limitation upon all other remedies the Company may have under this Agreement, at
law or otherwise, to obtain specific performance, injunctive relief and/or other
appropriate relief (without posting any bond or deposit) in order to enforce or
prevent any violations of the provisions of this Section 5, as the case may be,
or require Optionee to account for and pay over to the Company all compensation,
profits, moneys, accruals, increments or other benefits derived from or received
as a result of any transactions constituting a breach of this Section 5, if and
when final judgment of a court of





--------------------------------------------------------------------------------

Exhibit 10.8




competent jurisdiction is so entered against Optionee. Optionee further agrees
that the applicable period of time any Restrictive Covenant is in effect
following the date of Optionee’s Termination of Relationship, as determined
pursuant to the foregoing provisions of this Section 5, shall be extended by the
same amount of time that Optionee is in breach of any Restrictive Covenant.





